DETAILED ACTION

This Office Action is sent in response to Applicant’s Communication received 07 May 2019 for application number 16/405,772. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.
The claims have been renumbered 1-19 due to improper numbering of the claims. See the claim objections below for further details.
Claims 1-19 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 10 has been renumbered to claim 9.
Misnumbered claim 11 has been renumbered to claim 10.
Misnumbered claim 12 has been renumbered to claim 11.
Misnumbered claim 13 has been renumbered to claim 12.
Misnumbered claim 14 has been renumbered to claim 13.

Misnumbered claim 16 has been renumbered to claim 15.
Misnumbered claim 17 has been renumbered to claim 16.
Misnumbered claim 18 has been renumbered to claim 17.
Misnumbered claim 19 has been renumbered to claim 18.
Misnumbered claim 20 has been renumbered to claim 19.
Claim 9 is objected to because of the following informalities:  the claim recites, “between at two CAD models” on line 2, which seems grammatically incorrect.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  claim 18 currently depends on claim 1, but dependency on claim 10 is more appropriate.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  the claim recites, “between at two CAD models” on line 2, which seems grammatically incorrect.  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 8, 10-13, 17, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 11, 17, and 19 of copending Application No. 16/405,761. 
This is a provisional nonstatutory double patenting rejection.
Regarding claim 1, 16/405,761 teaches a computer-implemented method for automatically modifying computer-aided design (CAD) assemblies, the method comprising:
generating a first topological model of a first CAD assembly based on a first set of CAD models included in the first CAD assembly [claim 1];
receiving a first user interaction via a first node that is included in the first topological model and corresponds to a first CAD model included in the first set of CAD models [claims 1-2];
based on the first user interaction,  automatically performing a first operation involving the first CAD model [claim 1 discloses performing an operation based on a user interaction; this is done automatically upon input].
Regarding claim 2, 16/405,761 teaches The computer-implemented method of claim 1, further comprising: generating a first user interface element that includes at least a portion of the first CAD model; and projecting the first node onto the first user interface element at a location corresponding to the first CAD model [claims 1-2].
Regarding claim 3, 16/405,761 teaches The computer-implemented method of claim 1, wherein automatically performing the first operation comprises: determining, based on the first topological model, a second node that is coupled to the first node and corresponds to a second CAD model included in the first set of CAD models; and generating a first user interface element that includes at least a portion of the first CAD model and at least a portion of the second CAD model [claims 1-3].
Regarding claim 4, 16/405,761 teaches The computer-implemented method of claim 1, wherein automatically performing the first operation comprises performing one or more simulation operations based on the first CAD model to generate simulation results [claim 19].
Regarding claim 8, 16/405,761 teaches The computer-implemented method of claim 1, wherein the first operation further involves a second CAD model that is coupled to the first CAD model, wherein the first CAD model and the second CAD model reside within a CAD sub-assembly within the first CAD assembly [claim 17].

Regarding claim 17, claim 17 is rejected for the same reasons as that of claim 8.
Regarding claim 19, claim 19 is rejected for the same reasons as that of claim 1.

Claims 5-6 and 14-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 19 of copending Application No. 16/405,761 in view of Fuki (US 2001/0055013 A1). 
Regarding claim 5, 16/405,761 teaches The computer-implemented method of claim 1, wherein automatically performing the first operation comprises: causing a generative design engine to generate alternative geometry for the first CAD model based on the parameterized version of the first CAD model [claim 19].
However, 16/405,761 explicitly teach generating a parameterized version of the first CAD model; generating geometry based on the parameterized version of the first CAD model.
Fuki teaches generating a parameterized version of the first CAD model; generating geometry based on the parameterized version of the first CAD model [para 0006 discloses a CAD model based on parameters, and the change of shape of the CAD model using a parametric function].
It would have been obvious to one of ordinary skill in art, having the teachings of 16/405,761 before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by 16/405,761 to include the functionality as taught by Fuki in order to obtain a CAD system in which a node may be selected to automatically perform an operation, the operation generating an alternative geometry for a CAD model. 
One of ordinary skill in the art wanted to be motivated to obtain a CAD system in which a node may be selected to automatically perform an operation, the operation generating an alternative 
Regarding claim 6, Fuki further teaches The computer-implemented method of claim 5, wherein generating the parameterized version of the first CAD model comprises generating a first parametric function that is evaluated, based on a first set of parameters, to generate three-dimensional (3D) geometry associated with the first CAD model [para 0006 discloses a CAD model based on parameters, and the change of shape of the CAD model using a parametric function].
Regarding claims 14-15, claims 14-15 are rejected for the same reasons as that of claims 5-6, respectively.

Claims 7 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 19 of copending Application No. 16/405,761 in view of Demircan et al. [hereinafter as Demircan] (US 2015/0046893 A1). 
Regarding claim 7, 16/405,761 teaches The computer-implemented method of claim 1, wherein automatically performing the first operation comprises: generating performance data that indicates a first critical load pathway associated with the first CAD model [claim 19].
However, 16/405,761 does not explicitly teach mapping the performance data onto a first edge of the first topological model to generate a performance mapping; and generating a first user interface element that includes the performance mapping.
Demircan teaches mapping the performance data onto a first edge of the first topological model to generate a performance mapping; and generating a first user interface element that includes the performance mapping [Fig. 11, paras 0041-0043 disclose determining stress along a path of nodes and indicating a failing condition on an edge connected to a node if stress is above a threshold].
 and Demircan before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by 16/405,761 to include the functionality as taught by Demircan in order to obtain a CAD system in which a node may be selected to automatically perform an operation, the operation generating performance data. 
One of ordinary skill in the art wanted to be motivated to obtain a CAD system in which a node may be selected to automatically perform an operation, the operation generating performance data to mitigate stress in a system [Demircan, para 0003].
Regarding claim 16, claim 16 is rejected for the same reasons as that of claim 7.

Claims 9 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/405,761 in view of Chen (US 2016/0048293 A1). 
Regarding claim 9, 16/405,761 does not explicitly teach The computer-implemented method of claim 1, wherein the graph of nodes further includes a different edge for each relationship between at two CAD models included in the first set of CAD models, and at least one relationship comprises at least one of a physical connection, a kinematic association, and a logical relationship.
Chen teaches The computer-implemented method of claim 1, wherein the graph of nodes further includes a different edge for each relationship between at two CAD models included in the first set of CAD models, and at least one relationship comprises at least one of a physical connection, a kinematic association, and a logical relationship [Fig. 2, para 0048 discloses a hierarchy of nodes and connections, the node representing physical parts of a brake assembly, and the connection of the nodes of the hierarchies representing a physical/kinematic connection between parts].
 and Chen before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by 16/405,761 to include the functionality as taught by Chen in order to obtain a CAD system in which relationships between nodes of a CAD model may be one of a physical connection, a kinematic association, and a logical relationship. 
One of ordinary skill in the art wanted to be motivated to obtain a CAD system in which relationships between nodes of a CAD model may be one of a physical connection, a kinematic association, and a logical relationship to improve navigation through a hierarchical structure of a 3D model [Chen, para 0006].
Regarding claim 18, claim 18 is rejected for the same reasons as that of claim 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-4, 8-13, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2016/0048293 A1) in view of Yuda et al. [hereinafter as Yuda] (US 2005/0229136 A1).
In reference to claim 1, Chen teaches a computer-implemented method for automatically modifying computer-aided design (CAD) assemblies, the method comprising:
generating a first topological model of a first CAD assembly based on a first set of CAD models included in the first CAD assembly [Fig. 2, para 0048 discloses the display of a CAD model of a brake assembly, including various components of the brake assembly, as well as the display of nodes which represent the various components];
receiving a first user interaction via a first node that is included in the first topological model and corresponds to a first CAD model included in the first set of CAD models [Fig. 2, para 0048 disclose selecting a node which corresponds to a brake assembly component].
However, while Chen teaches automatically performing a first operation involving the first CAD model [paras 0069-0074 disclose various operations that may result from a user input on a part], Chen does not explicitly state that the operation occurs based on the first user interaction which is on a node.
Yuda teaches that the operation occurs based on the first user interaction which is on a node [paras 0116-0117 discloses selecting nodes to perform a function].
It would have been obvious to one of ordinary skill in art, having the teachings of Chen and Yuda before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Chen to include the functionality as taught by Yuda in order to obtain a CAD system in which a node may be selected to automatically perform an operation. 
One of ordinary skill in the art wanted to be motivated to obtain a CAD system in which a node may be selected to automatically perform an operation to facilitate determining validation objectives in a design change [Yuda, para 0001-0002, 0013].

In reference to claim 2, Chen and Yuda teach the invention of claim 1 above.
Chen further teaches The computer-implemented method of claim 1, further comprising: generating a first user interface element that includes at least a portion of the first CAD model; and projecting the first node onto the first user interface element at a location corresponding to the first CAD model [Fig. 2, para 0048 discloses the display of a CAD model of a brake assembly, including various components of the brake assembly, as well as the display of nodes which represent the various components; for example, the node location 191 corresponds to part 190].

In reference to claim 3, Chen and Yuda teach the invention of claim 1 above.
Chen further teaches The computer-implemented method of claim 1, wherein automatically performing the first operation comprises: determining, based on the first topological model, a second node that is coupled to the first node and corresponds to a second CAD model included in the first set of CAD models; and generating a first user interface element that includes at least a portion of the first CAD model and at least a portion of the second CAD model [Fig. 2, para 0048 discloses the display of a CAD model of a brake assembly, including various components of the brake assembly, as well as the display of nodes which represent the various components; a hierarchy of a plurality of nodes is displayed, as well as the display of the corresponding parts].

In reference to claim 4, Chen and Yuda teach the invention of claim 1 above.
Chen further teaches The computer-implemented method of claim 1, wherein automatically performing the first operation comprises performing one or more simulation operations based on the first CAD model to generate simulation results [paras 0044, 0049 disclose performing a simulation based on the CAD model].

In reference to claim 8, Chen and Yuda teach the invention of claim 1 above.
Chen further teaches The computer-implemented method of claim 1, wherein the first operation further involves a second CAD model that is coupled to the first CAD model, wherein the first CAD model and the second CAD model reside within a CAD sub-assembly within the first CAD assembly [Fig. 2, para 0048 discloses a hierarchy of assemblies, sub-assemblies, and parts, the assemblies consisting of sub-assemblies, and the assemblies and sub-assemblies consisting of parts].

In reference to claim 9, Chen and Yuda teach the invention of claim 1 above.
Chen further teaches The computer-implemented method of claim 1, wherein the graph of nodes further includes a different edge for each relationship between at two CAD models included in the first set of CAD models, and at least one relationship comprises at least one of a physical connection, a kinematic association, and a logical relationship [Fig. 2, para 0048 discloses a hierarchy of nodes and connections, the node representing physical parts of a brake assembly, and the connection of the nodes of the hierarchies representing a physical/kinematic connection between parts].

In reference to claims 10-13, claims 10-13 are rejected for the same reasons as that of claims 1-4, respectively.
In reference to claims 17-18, claims 17-18 are rejected for the same reasons as that of claims 8-9, respectively.
In reference to claim 19, claim 19 is rejected for the same reasons as that of claim 1.

Claims 5-6 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Yuda further in view of Fuki (US 2001/0055013 A1).
In reference to claim 5, Chen and Yuda teach the invention of claim 1 above.
automatically performing the first operation [paras 0069-0074 disclose various operations that may result from a user input on a part].
However, Chen and Yuda do not explicitly teach The computer-implemented method of claim 1, generating a parameterized version of the first CAD model; and causing a generative design engine to generate alternative geometry for the first CAD model based on the parameterized version of the first CAD model.
Fuki teaches The computer-implemented method of claim 1, generating a parameterized version of the first CAD model; and causing a generative design engine to generate alternative geometry for the first CAD model based on the parameterized version of the first CAD model [para 0006 discloses a CAD model based on parameters, and the change of shape of the CAD model using a parametric function].
It would have been obvious to one of ordinary skill in art, having the teachings of Chen, Yuda, and Fuki before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Chen and Yuda to include the functionality as taught by Fuki in order to obtain a CAD system in which a node may be selected to automatically perform an operation, the operation generating an alternative geometry for a CAD model. 
One of ordinary skill in the art wanted to be motivated to obtain a CAD system in which a node may be selected to automatically perform an operation, the operation generating an alternative geometry for a CAD model to improve conveniences in three-dimensional model design [Fuki, para 0018].

In reference to claim 6, Chen, Yuda, and Fuki teach the invention of claim 5 above.
Fuki further teaches The computer-implemented method of claim 5, wherein generating the parameterized version of the first CAD model comprises generating a first parametric function that is evaluated, based on a first set of parameters, to generate three-dimensional (3D) geometry associated with the first CAD model [para 0006 discloses a CAD model based on parameters, and the change of shape of the CAD model using a parametric function].

In reference to claims 14-15, claims 14-15 are rejected for the same reasons as that of claims 5-6, respectively.

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Yuda further in view of Demircan et al. [hereinafter as Demircan] (US 2015/0046893 A1).
In reference to claim 7, Chen and Yuda teach the invention of claim 1 above.
Chen further teaches automatically performing a first operation involving the first CAD model [paras 0069-0074 disclose various operations that may result from a user input on a part].
Demircan teaches The computer-implemented method of claim 1, generating performance data that indicates a first critical load pathway associated with the first CAD model; mapping the performance data onto a first edge of the first topological model to generate a performance mapping; and generating a first user interface element that includes the performance mapping [Fig. 11, paras 0041-0043 disclose determining stress along a path of nodes and indicating a failing condition on an edge connected to a node if stress is above a threshold].
It would have been obvious to one of ordinary skill in art, having the teachings of Chen, Yuda, and Demircan before him before the effective filing date of the claimed invention, to modify the invention above as disclosed by Chen and Yuda to include the functionality as taught by Demircan in order to obtain a CAD system in which a node may be selected to automatically perform an operation, the operation generating performance data. 


In reference to claim 16, claim 16 is rejected for the same reasons as that of claim 7.

Examiner’s Note
	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure as follows.  Applicant is reminded that in amending in response to a rejection of claims, the patentable novelty must be clearly shown in view of the estate of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections. See 37 CFR § 1.111(0).
	Chen (US-20190087964-A1) discloses nodes representing components in a 3D CAD model [para 0044].
Artur (US-20110098982-A1) discloses a node representing a part of a product and edges representing relationships between the parts [Fig. 1].
Axling et al. (US-20080234991-A1) discloses CAD parts expressed as nodes and connections [para 0020].
Krishnaswamy (US-7620947-B2) discloses nodes activated when an object element is edited by a user of a CAD program [Fig. 4].
	Rameau (US-20160063174-A1) discloses nodes of a CAD model representing a geometrical object [para 0121].
	Nonclercq et al. (US-20190244114-A1) discloses a node representing a part of a product and edges representing relationships between the parts [Abstract].

	Corcoran et al. (US-20100060635-A1) discloses nodes representing a process step, such as a parametric feature [para 0018].
	Rameau et al. (US-8798975-B2) discloses a node representing a physical aspect of an object [claim 14].
	Rajkumar et al. (US-6844877-B1) discloses nodes representing different parts in a model [Fig. 11].
	Webster et al. (US-20160098494-A1) discloses a simulation in which a parameter for geometry may be changed [para 0081].
	Matsushima et al. (US-20060052892-A1) discloses a 3D CAD system having a parametric function which facilitates the changing of a shape of a model [para 0115].
	Fontes et al. (US-20160306908-A1) discloses selecting a node to display information [para 0220].
	Shimizu (US-20130339810-A1) discloses determining a failure node [para 0004].
	Lin (US-20060242606-A1) discloses selecting nodes to display a plurality of additional nodes [para 0069].
	Bergin et al. (US-20160147911-A1) discloses using parametric functions to create 3D objects [para 0030].
	Kawabe et al. (US-20110137620-A1) discloses using parametric functions to transform a dimension of a shape element in a CAD model [para 0002].

Conclusion
11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW CHUNG/Examiner, Art Unit 2173                                                                                                                                                                                                        
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173